                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 1 of 31




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK J. SIMS,                                   Case No. 19-cv-05445-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART DEFENDANTS’
                                                                                            MOTION FOR SUMMARY
                                  10     RALPH DIAZ, et al.,                                JUDGMENT
                                  11                    Defendants.                         Re: Dkt. No. 46
                                  12
Northern District of California
 United States District Court




                                  13          This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which Derrick Sims
                                  14   alleges that some defendants were deliberately indifferent to a risk to his safety and some defendants
                                  15   used excessive force on him. Defendants now move for summary judgment on the merits of Sims’
                                  16   claims and on the ground that he failed to exhaust administrative remedies for his excessive-force
                                  17   claim against two defendants. Sims opposes the motion. For the reasons discussed below,
                                  18   defendants’ motion for summary judgment will be granted as to all claims except the excessive force
                                  19   claim against defendant McDonald. The case will be referred to the Pro Se Prisoner Mediation
                                  20   Program.
                                  21

                                  22                                            BACKGROUND
                                  23   A.     Housing Defendants’ Alleged Failure To Protect Sims
                                  24          The Restricted Custody General Population (RCGP) housing unit at Pelican Bay State Prison
                                  25   is described on the website of the California Department of Corrections and Rehabilitation (CDCR)
                                  26   as “a 96-bed unit designed as a transitional program for inmates who are recently released from the
                                  27   SHU to GP that have custodial/security/safety concerns.” https:/www.cdcr.ca.gov/facility-
                                  28   locator/pbsp. The CDCR created the RCGP as a result of settlement of the Ashker class action
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 2 of 31




                                   1   litigation, in which the prisoner-plaintiffs accused CDCR of keeping prisoners in solitary

                                   2   confinement for lengthy periods of time based only upon their affiliation with a prison gang.1 See

                                   3   Ashker v. Newsom, 968 F.3d 939, 942 (9th Cir. 2020). The settlement agreement in the Ashker case

                                   4   contemplated that inmates who could safely program together on RCGP would join small groups

                                   5   and inmates who could not safely program in small groups would be placed on “walk-alone” status,

                                   6   meaning that their yard time would be in individual exercise modules. See id. at 943.2

                                   7          The parties do not endeavor to evaluate each defendant’s actions separately on the failure-

                                   8   to-protect issue; instead, the parties lump these people together and refer to the several defendants

                                   9   who made decisions affecting Sims’ placement and housing as the “Housing Defendants.” (Their

                                  10   approach is not an unreasonable one at the summary judgment stage in this case because this is not

                                  11   a “who knew what and when did he know it” sort of case – as defendants note, this is the reverse of

                                  12   the usual failure-to-protect case in which a prisoner claims he voiced safety concerns that prison
Northern District of California
 United States District Court




                                  13   officials ignored.) The court will use the same approach as the parties – referring to actors as

                                  14   “Housing Defendants” or “prison officials,” without attempting to identify the particular actor.

                                  15          The following facts are undisputed unless otherwise noted:

                                  16          Sims arrived at the RCGP on March 24, 2016. Docket No. 51-1 at 1.

                                  17          Sims was attacked three times while in the RCGP. On July 18, 2017, another inmate –

                                  18   identified by prison officials as a member of a Security Threat Group (STG) -- attacked Sims during

                                  19   group yard time. Docket No. 13 at 23. On August 6, 2017, “there was a botched attempted stabbing

                                  20

                                  21          1
                                                Sims is a member of one or more of the plaintiff classes in the Ashker case, as he alleged
                                  22   that he was kept in solitary confinement at Pelican Bay for 14 years.

                                  23
                                              2
                                                 The court does not take judicial notice of the information from the Ninth Circuit’s Ashker
                                       opinion or treat that information as an undisputed fact. See M/V Am. Queen v. San Diego Marine
                                  24   Constr. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983) (generally, “a court may not take judicial notice
                                       of proceedings or records in another cause so as to supply, without formal introduction of evidence,
                                  25   facts essential to support a contention in a cause then before it”); 21 Charles Alan Wright & Kenneth
                                       A. Graham, Jr., Federal Practice & Procedure § 5106 (Supp. 2001) (“courts should distinguish
                                  26   between taking judicial notice of the truth of some extrajudicial fact recited in a court record and
                                       the use of those facts for some purpose that does not depend on the truth of the facts recited”).
                                  27   Instead, the information about the RCGP is recited simply to provide a backdrop to the issues raised
                                       in this case in which the parties do very little to explain who was in the RCGP or why they were
                                  28   there.

                                                                                        2
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 3 of 31




                                   1   assault” on Sims by another inmate. Id. at 25. A year later, on August 26, 2018, two inmates

                                   2   attacked Sims “from behind with a weapon,” but the attack stopped when correctional officers fired

                                   3   shots that hit Sims. Id. at 33.3 Prison medical records submitted by Sims show that he was evaluated

                                   4   and cleared for return to custody within about an hour after each incident. See Docket No. 13-1 at

                                   5   47, 50, 67.

                                   6

                                   7          1.      Housing Defendants Had Safety Concerns That Sims Rejected

                                   8          Sims did not believe he was actually in danger when he arrived at the RCGP – he “did not

                                   9   have any concerns” upon his arrival. Docket No. 51-1 at 1.

                                  10          Before he arrived at the RCGP, prison officials admittedly had intelligence indicating that

                                  11   Sims might be in danger of being attacked by someone in or associated with the EME (a/k/a Mexican

                                  12   Mafia), a prominent prison gang. See Docket No. 46 at 18. (Prison gangs are also referred to as
Northern District of California
 United States District Court




                                  13   STGs.) The Housing Defendants tried to address safety concerns with Sims but he resisted –

                                  14   sometimes denying safety concerns, sometimes refusing to be interviewed, and usually insisting he

                                  15   would be safe on any general population yard.

                                  16          Sims refused to be placed in a special needs yard (SNY), a form of protective custody. On

                                  17   August 1, 2015 – before he went to the RCGP – Sims filed an inmate appeal to complain that prison

                                  18   officials had erroneously reported that he did want to be released to a SNY facility when in fact he

                                  19   “never, at any time, requested to be released to a SNY facility.” Docket No. 46-6 at 34, 36. Sims

                                  20   was emphatic: “Under no circumstances did I request such action, nor would I, as I have no sensitive

                                  21   needs and I do not wish to be released to a SNY yard and did not state such to any CDCR prison

                                  22   official. The accurate statement I made was that I requested to go to G.P. because I had no safety

                                  23   concerns and can safely program at any institution within CDCR.” Id. at 36.

                                  24

                                  25

                                  26          3
                                                 The violence was not all one-sided. On or about January 22, 2018, Sims feared he would
                                  27   be set up by defendants so he proactively got into an altercation with another inmate and was charged
                                       with battery on another inmate. Docket No. 13 at 31. On another occasion, Sims kicked another
                                  28   inmate in the face while they both were in restraints. Id.at 25.

                                                                                        3
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 4 of 31




                                   1          Sims’ prison record contains numerous documents showing that he was resistant to efforts

                                   2   by prison officials to protect him, both before he was sent to the RCGP and while he was there.4

                                   3                  ● A November 4, 2015 document labelled “update on safety concerns” described

                                   4   prison officials’ consideration of “updated information regarding SIMS’ possible safety concerns

                                   5   with the Mexican Mafia (EME) and/or their sympathizers.”            Docket No. 46-6 at 39.       The

                                   6   memorandum stated that a prison official told Sims that the official “needed to interview [Sims]

                                   7   regarding his possible safety concerns with the EME and his possible release to a General Population

                                   8   (GP) Facility,” but Sims refused to be interviewed and merely stated “‘any general population.’”

                                   9   Id. The prison official noted that, based on information in Sims’ file, the Corcoran Security Threat

                                  10   Group Investigations Unit “has come to the conclusion” that Sims “continues to have safety

                                  11   concerns with the EME.” Id. The information in Sims’ file that had been reviewed included (a) an

                                  12   April 3, 2015 determination by the Department Review Board (DRB) to retain Sims in
Northern District of California
 United States District Court




                                  13   administrative security housing unit status “due to safety concerns with the EME”; (b) a July 7, 2015

                                  14   memorandum indicating that Sims was retained in the SHU “on single cell status due to safety

                                  15   concerns with the EME”; and (c) an October 27, 2015 memorandum about a prisoner’s kite that

                                  16   stated that Sims “is currently ‘off program’ (a term utilized by the EME when referring to an inmate

                                  17   who is in bad standings with the gang).” Id. Sims was on the distribution list to receive a copy of

                                  18   the November 4, 2015 memorandum.

                                  19                  ● A November 9, 2015, memorandum documented that, pursuant to the Ashker

                                  20   settlement, Sims was reviewed by the Institutional Classification Committee (ICC) for consideration

                                  21   of release from administrative SHU segregation where he was housed due to being validated as an

                                  22   associate of EME. Docket No. 46-6 at 41. The memorandum stated that Sims had been asked about

                                  23

                                  24          4
                                                 Although these records were not properly authenticated by defendants, Sims does not
                                  25   object to or otherwise dispute the authenticity of the prison records attached to the Tartaglio
                                       declaration. These records therefore will be considered in evaluating the motion. See Fed. Deposit
                                  26   Ins. Corp. v. New Hampshire Ins. Co., 953 F.2d 478, 484–85 (9th Cir. 1991) (“Defects in evidence
                                       submitted in opposition to a motion for a summary judgment are waived ‘absent a motion to strike
                                  27   or other objection.’”); id. at 485 (quoting with approval Eguia v. Tompkins, 756 F.2d 1130, 1136
                                       (5th Cir. 1985) (“‘[d]ocuments presented in support of a motion for summary judgment may be
                                  28   considered even though they do not comply with the requirements of Rule 56 if there is no objection
                                       to their use.’”)).
                                                                                         4
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 5 of 31




                                   1   safety concerns if he was released to the general population, and that Sims stated that he was in good

                                   2   standing and could safely program on any GP facility. The memorandum further stated that Sims

                                   3   “adamantly denied any safety concerns with active members and associates of the EME STG-I and

                                   4   their sympathizers. [Sims] further stated he is taking the responsibility away from CDCR if

                                   5   something was to happen to him if release[d] to GP.” Id.

                                   6                  ● An outside attorney wrote on Sims’ behalf to a correctional counselor at Corcoran

                                   7   on February 2, 2016 to emphasize Sims’ lack of safety worries. She noted that Sims had been

                                   8   referred to the DRB due to “‘security concerns’” and reiterated Sims’ position “that he personally

                                   9   has no concerns about his personal safety should [he] be endorsed for general population” and

                                  10   wanted to be sent to general population. Docket No. 46-6 at 43.

                                  11                  ● Sims repeatedly signed forms indicating his desire to be placed in the RCGP and

                                  12   disagreeing with the DRB’s determination that he had safety concerns. Sims signed a form on
Northern District of California
 United States District Court




                                  13   March 28, 2016, stating: “I am requesting to be placed in small group activities within the RCGP.

                                  14   I am fully aware of the issues that the CDCR has considered in their determination that I have safety

                                  15   concerns. I do not concur with their determination. I have considered all of the information, and

                                  16   am able to safely program in Small Group activities and will refrain from violence with the below

                                  17   listed inmates.” Docket No. 46-6 at 45. (Interestingly, one of the inmates who Sims vowed not to

                                  18   engage in violence with is the inmate who Sims later kicked in the face. Compare id. with Docket

                                  19   No. 46-5 at 4.) On August 3, 2016, December 16, 2016, and May 1, 2017, Sims signed the same

                                  20   form (altering it to show he was requesting to be placed in “group activities” rather than “small

                                  21   group activities within the RCGP”) and vowing to refrain from violence with additional listed

                                  22   inmates. Docket No. 46-6 at 47, 51, 53. On January 14, 2018, he signed the form stating that he

                                  23   was requesting “to be placed in small group activities within the RCGP,” and stating that he was

                                  24   able to safely program in “all” group activities and vowing to refrain from violence with listed

                                  25   inmates. Id. at 55. On August 20, 2018, Sims signed the form, stating he was requesting “to be

                                  26   placed in small group activities within the RCGP,” and stating that he was able to safely program in

                                  27   small group activities and would refrain from violence with listed inmates. Id. at 57.

                                  28
                                                                                         5
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 6 of 31




                                   1                  ● Sims sent a declaration under penalty of perjury to a correctional officer at Pelican

                                   2   Bay on August 11, 2016, stating that the DRB erroneously had reported in an April 14, 2015 memo

                                   3   that he requested SNY placement. Id. at 49. He asked that the information be corrected to show

                                   4   that he had requested and was continuing to request GP placement. Id.

                                   5                  ● Sims submitted a letter to the magistrate judge in Ashker, on behalf of himself and

                                   6   several other prisoners, on July 21, 2016. Docket No. 46-1 at 96-104. In the letter, Sims complained

                                   7   that conditions were too restrictive at RCGP, e.g., “[s]ocial interaction with other human-beings is

                                   8   restricted & obstructed only to those one has in his assigned group” and staff prevented

                                   9   intermingling with prisoners outside the assigned group. Id. at 96. He complained that he and other

                                  10   inmates “are requesting general population release but have been denied for alleged safety concerns

                                  11   we adamantly deny having.” Id.

                                  12                  ● At an ICC meeting on December 6, 2018, Housing Defendants acknowledged that
Northern District of California
 United States District Court




                                  13   a confidential memorandum dated October 28, 2018 showed a serious risk of harm to Sims if they

                                  14   put him back into a group in the Pelican Bay RCGP. Docket No. 51-1 at 5. The information was

                                  15   that a confidential informant in RCGP went to a fence that separates general population from RCGP

                                  16   inmates and “was told to Hit [Sims] at all cost order for all STGs in RCGP.” Id. Sims unsuccessfully

                                  17   asked to be transferred to Corcoran RCGP. Id.         He remains at Pelican Bay, and some of his

                                  18   statements indicate he is now in on walk-alone status.

                                  19                  ● On February 11, 2020, Sims submitted a declaration to the DRB in which he

                                  20   requested that prison officials comply with regulations “and terminate my alleged [gang] Validation

                                  21   and release to GP.” Docket No. 46-6 at 59.

                                  22

                                  23          2.      Confidential Information Disclosure Forms

                                  24          The undisputed evidence also shows that Housing Defendants disclosed some but not all of

                                  25   the confidential information they received about the threat to Sims, although some of the disclosures

                                  26   were rather tardy.

                                  27

                                  28
                                                                                         6
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 7 of 31




                                   1          On January 31, 2017, prison officials provided to Sims two “confidential information

                                   2   disclosure forms”5 that disclosed to him that they had information indicating he was targeted for

                                   3   assault by the EME prison gang. Docket No. 13 at 19-21; Docket No. 13-1 at 33-34, 36-37. One

                                   4   of the forms described information received months earlier by prison officials:

                                   5          On June 8, 2016 [an] interview was conducted with a confidential informant (CI)
                                              who is a validated associate of the Mexican Mafia (EME) Security Threat Group
                                   6          (STG-I). The CI disclosed that while at COR from 12/15/2015 through 4/21/2016
                                              he was in communication with two EME associates who were holding positions on
                                   7          the “Mesa” on Facility B. The EME associates informed the CI of several EME
                                              members/associates as being targeted for assault by EME members and affiliates.
                                   8          “Chim Chim from Mid-City” (Derrick SIMS, J20913) was one of the inmates
                                              identified as being targeted by the EME.
                                   9
                                       Docket No. 13-1 at 33. The second form given to Sims indicated that another confidential
                                  10
                                       memorandum had been placed in his file reflecting that a prison official had investigated the
                                  11
                                       foregoing information and concluded that, as of October 2016, the threat against Sims still existed.
                                  12
Northern District of California




                                       Docket No. 13-1 at 36.
 United States District Court




                                  13
                                              By January 9, 2018, another confidential information disclosure form was given to Sims
                                  14
                                       reporting that a confidential source who was an EME associate provided on June 22, 2017, “a list
                                  15
                                       of priority targets for murder by all surenos. SIMS was identified as being on the list.” Docket No.
                                  16
                                       13-1 at 39-40; see Docket No. 13 at 23.
                                  17
                                              Prison officials delivered several confidential information disclosure forms to Sims on
                                  18
                                       February 1, 2019, and more still on March 20, 2020, informing Sims of a risk to his safety from the
                                  19
                                       EME. Docket No. 51-1 at 5-6. The confidential information disclosure forms provided to Sims on
                                  20
                                       February 1, 2019, included forms based on confidential information received in July and November
                                  21
                                       2017, and July 2018 that described risks to Sims’ safety from the EME and EME affiliates. See
                                  22
                                       Docket No. 13 at 23, 31; Docket No. 13-1 at 42, 57, 60, 63.
                                  23

                                  24

                                  25

                                  26
                                              5
                                                The CDCR’s confidential information disclosure form summarily describes confidential
                                       information that has been obtained by prison officials. The form is used by prison officials to let
                                  27   the prisoner know that something from a confidential source has been used in a decision about him
                                       and describes the item/information in general terms without identifying, for example, the name of
                                  28   the inmate-informant.

                                                                                        7
                                             Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 8 of 31




                                   1             3.       Sims Wanted To Go To General Population And

                                   2                      Did Not Want To Be Perceived As A Snitch

                                   3             At his deposition, Sims agreed that he never told prison officials that he would not be safe if

                                   4   he was in a small group at RCGP. Docket No. 46-6 at 18-19. He further testified that he never told

                                   5   prison officials that he had safety concerns and needed to be placed on walk-alone status. Id. at 28.

                                   6   Sims also testified that, on multiple occasions, he told prison officials that he had no safety concerns,

                                   7   and asked to be transferred to general population. Id. at 28.

                                   8             Although Sims declares that he had no safety concerns when he arrived at the RCGP, he

                                   9   further declares that he “can not ever admit that anyone resolved anything or I’d be labled [sic] a

                                  10   snitch and have actual safety concerns.” Docket No. 51-1 at 1. He initially refused to participate in

                                  11   the RCGP program, but eventually “said whatever [he] felt would get [him] to a GP setting asap.”

                                  12   Id. at 1-2. He states that he felt under duress to say what he needed to get to GP because prison
Northern District of California
 United States District Court




                                  13   officials told him that if he refused to program he would not be released to GP in six months. Id. at

                                  14   2.

                                  15             When Sims later filed an inmate appeal to complain that prison officials had failed to protect

                                  16   him, Sims refused in April 2019 to be interviewed for his inmate appeal. Docket No. 13-1 at 25.

                                  17

                                  18   B.        Use of Force By C/O McDonald

                                  19             On August 6, 2017, Sims was the target of a “botched attempted stabbing assault” by another

                                  20   inmate.        Docket No. 13 at 25. Sims denies that he was involved in the melee. Docket No. 51-1 at

                                  21   3. He was, however, among the inmates who were handcuffed in efforts to end the melee. As the

                                  22   handcuffed Sims was being picked up from a prone position, he “kicked another inmate in the face.”

                                  23   Id. at 2. According to Sims, McDonald was picking up Sims when Sims kicked the other inmate.

                                  24   Id.

                                  25             The parties disagree as to the amount of force used by C/O McDonald to further restrain

                                  26   Sims. According to Sims, after he was picked up (during which he kicked the other inmate in the

                                  27   face), he stood waiting to be escorted out of the area when C/O McDonald took action.

                                  28
                                                                                           8
                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 9 of 31



                                              Then after like 6 seconds of doing all that, McDonald then slammed me to the ground
                                   1          and pinned me to the ground with all his weight on my back, still not offering any
                                              resistance he continued to stay on my back even after all inmates were no longer at
                                   2          the scene. I managed to say “I can’t breathe”, to which McDonald replied by adding
                                              what felt like his full body weight and even pushing both my shoulders to touch the
                                   3          ground at the same time and said “if you can talk you can breathe, shut the fuck up.”
                                              . . . [He] continued to stay on my back this is well after the incident was way over at
                                   4          least 7 or 10 minutes after.
                                   5   Docket No. 51-1 at 2-3 (random capitalization omitted). As a result of McDonald’s use of force,

                                   6   Sims suffered a “small cut” where the handcuffs dug into his back and injured his right rotator cuff.

                                   7   Id. At his deposition, Sims agreed that C/O McDonald was justified in using some force after Sims

                                   8   kicked the other inmate, but not as much force as he did use and not “after the fact.” Docket No.

                                   9   46-6 at 17 (Sims Depo., RT 43). Sims testified at his deposition that C/O McDonald kept his body

                                  10   weight on Sims’ back with his knee in the middle of Sims’ back for “at least more than a minute or

                                  11   two” but agreed that McDonald did not use further force. Docket No. 46-6 at 16 (Sims Depo., RT

                                  12   40). Specifically, Sims agreed that he was not punched, kicked, or struck with any weapon by
Northern District of California
 United States District Court




                                  13   McDonald. Id.

                                  14          According to another inmate, when McDonald stayed on Sims’ back, “all the other inmates

                                  15   were already at the hobby shop, there was no other inmates on the ground or around,” except inmates

                                  16   who were in holding cells. Docket No. 51-2 at 2.

                                  17          C/O McDonald declares that he held Sims on the ground until McDonald “determined that

                                  18   it was safe to bring Sims back to his feet.” Docket No. 46-5 at 2. C/O McDonald kept Sims pinned

                                  19   on the ground because he “was concerned that Sims’s kick was going to instigate further fighting,

                                  20   which could have harmed nearby inmates and staff.” Id.

                                  21

                                  22   C.     Use of Force By C/Os Calkins and Koons

                                  23          1.      The Incident

                                  24          On August 26, 2018, Sims was hit by one or two 40 mm. exact impact rounds fired by C/O

                                  25   Calkins and Koons. The 40 mm. exact impact rounds “are sponge-like rounds that are commonly

                                  26   described as ‘non-lethal’ or ‘less-than-lethal.’” Docket No. 46-4 at 2. The parties disagree as to

                                  27   some of the details of the incident, including whether Sims was a participant in the fight.

                                  28
                                                                                         9
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 10 of 31




                                   1            According to Sims, he was sitting at the dayroom table and was grabbed from behind by one

                                   2   or more inmates and tried to turn away from their hold to defend himself; as he did so, C/Os Calkins

                                   3   and Koons each shot him once with a 40 mm. exact impact round. Docket No. 51-1 at 3. Sims fell

                                   4   and bumped his head; he also had marks from being hit by the 40 mm. exact impact rounds. Id. at

                                   5   3-4. He also declares that he did not fight back when attacked by the other inmates. Id. at 4.6 Sims

                                   6   refused medical care and was returned to his housing unit. Docket No. 51-1 at 4; Docket No. 51-4

                                   7   at 16.

                                   8

                                   9            2.     Administrative Exhaustion Facts For the Incident

                                  10            The parties agree that Sims’ inmate appeal dated March 6, 2019 is the only appeal that

                                  11   potentially pertains to the use of force on August 26, 2018, by C/Os Coons and Kalkin. See Docket

                                  12   No. 46-6 at 24-25.
Northern District of California
 United States District Court




                                  13            Sims’ inmate appeal filed on March 6, 2019 was assigned inmate appeal Log No. PBSP B-

                                  14   19-00600. Sims labelled this appeal a “Staff Complaint, Citizens Complaint,” and provided the

                                  15   following explanation of his issue:

                                  16            The constitution requires prisons & jail officials to provide “Reasonable Safety” for
                                                prisoners. They must protect them from Assault by other I/m’s. & unreasonably
                                  17            Hazardous Living & working conditions. Prison officials ICC. Members CC11
                                                Hernandez AKA. Nielson, CC11 C. Durham, Chairperson AW.D. Bradbury, and
                                  18            Warden Jim Robertson, Have acted with Deliberate indifference to the life and well
                                                being of appellant, By having prior confidential knowledge from multiple C.I.s that
                                  19            allege Appellant to be a Priority Target for murder and or assault, Prior to being
                                                assaulted Twice. On two separate incidents. And disclosed the info, after the
                                  20            attempts were taken. Via CDCR 1030s. The above named staff did nothing. To
                                                Provide “REASONABLE SAFETY”. Nor did they act upon the allegations instead
                                  21            they allowed it to happen., Which violates the Constitutional Right to be free from
                                                Cruel and unusual Punishment, It is worth noting that in one incident appellant was
                                  22            actually shot twice by staff while being assaulted. Causing Pain and fear of PBSP.
                                  23   Docket No. 13-1 at 20, 22 (errors in source; italics added). In the section of the form where the

                                  24   inmate is directed to identify the “action requested,” Sims wrote: (1) Consider for Transfer to

                                  25
                                       6
                                  26     Defendants declare that there was an inmate fight in which Sims was involved, and that both
                                       defendants shouted to the inmates to “get down” but the inmates failed to do so. Docket No. 46-3
                                  27   at 2; Docket No. 46-4 at 2. Defendants admittedly each then fired a 40 mm. exact impact round,
                                       and declare they did so to try to break up the fight. Docket No. 46-3 at 2; Docket No. 46-4 at 2. At
                                  28   the summary judgment stage, Sims’ version is accepted as true as he is the nonmoving party.

                                                                                         10
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 11 of 31




                                   1   Corcoran RCGP Due to multiple incidents, (2) Due to staff Deliberate Indifference to Personal

                                   2   safety, Mental and emotional Damages Punitive Damages General Damages for Pain and suffering.

                                   3   Legal fees. Id. at 20 (errors in source).

                                   4           The appeal was initially rejected (on March 12) because Sims had exceeded the allowable

                                   5   number of appeals filed in a 14-day period and the appeal did not meet the criteria to be processed

                                   6   as an emergency appeal. See id. at 24. Sims re-submitted the appeal. The appeal bypassed the first

                                   7   level of review and was proceeded to the second level of the three-level review process. At the

                                   8   second level, Sims refused to be interviewed for the appeal. See id. at 25. The appeal was “partially

                                   9   granted” in that an inquiry was done and “all issues were adequately addressed.” Id.

                                  10           Sims then appealed to the third level. In his appeal to the third-level, Sims stated that he was

                                  11   dissatisfied with the second-level decision. He wrote that “To be clear anybody not named in this

                                  12   complaint will be identified in my civil complaint I actually do not need to be naming anyone due
Northern District of California
 United States District Court




                                  13   to I am DRB controlled and can simply go straight to court but have taken the time incase CDCR

                                  14   attempts to say I do not exhaust administrative remedies.” Id. at 21 (errors in source). He then

                                  15   explained why, in his view, the lower decision was wrong. In his explanation, he included the

                                  16   statement, “I was also Shot twice while being stabbed C/o J. Hamner Shot me, and it appears a false

                                  17   report was written to justify the Shooting of 08/26/2019.” Id. at 23. The appeal was denied at the

                                  18   third level. Id. at 18-19. The third-level decision did not mention Sims being shot and instead

                                  19   described the appeal as being “that the members of the Institution Classification Committee (ICC)

                                  20   acted with deliberate indifference to his life and wellbeing by failing to provide him ‘reasonable

                                  21   safety.’” Id. at 18.

                                  22

                                  23                          LEGAL STANDARD FOR SUMMARY JUDGMENT

                                  24           Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                  25   is “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  26   law.” Fed. R. Civ. P. 56(a). The court will grant summary judgment “against a party who fails to

                                  27   make a showing sufficient to establish the existence of an element essential to that party’s case, and

                                  28   on which that party will bear the burden of proof at trial . . . since a complete failure of proof
                                                                                         11
                                             Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 12 of 31




                                   1   concerning an essential element of the nonmoving party’s case necessarily renders all other facts

                                   2   immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); see also Anderson v. Liberty

                                   3   Lobby, Inc., 477 U.S. 242, 248 (1986) (a fact is material if it might affect the outcome of the suit

                                   4   under governing law, and a dispute about a material fact is genuine “if the evidence is such that a

                                   5   reasonable jury could return a verdict for the nonmoving party”).

                                   6            Generally, as when a defendant moves for summary judgment against plaintiff on the merits

                                   7   of the plaintiff’s claims, the moving party bears the initial burden of identifying those portions of

                                   8   the record which demonstrate the absence of a genuine issue of material fact. The burden then shifts

                                   9   to the nonmoving party to “go beyond the pleadings, and by [his] own affidavits, or by the

                                  10   ‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing

                                  11   that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324.

                                  12            When a defendant moves for summary judgment on an affirmative defense on which he
Northern District of California
 United States District Court




                                  13   bears the burden of proof at trial, he must come forward with evidence which would entitle him to

                                  14   a directed verdict if the evidence went uncontroverted at trial. See Houghton v. South, 965 F.2d

                                  15   1532, 1536 (9th Cir. 1992). The failure to exhaust administrative remedies is an affirmative defense

                                  16   that must be raised in a motion for summary judgment. See Albino v. Baca, 747 F.3d 1162, 1166

                                  17   (9th Cir. 2014) (en banc). On a motion for summary judgment for nonexhaustion, the defendant has

                                  18   the initial burden to prove “that there was an available administrative remedy, and that the prisoner

                                  19   did not exhaust that available remedy.” Id. at 1172. If the defendant carries that burden, the “burden

                                  20   shifts to the prisoner to come forward with evidence showing that there is something in his particular

                                  21   case that made the existing and generally available administrative remedies effectively unavailable

                                  22   to him.” Id. The ultimate burden of proof remains with the defendant, however. Id. If material

                                  23   facts are disputed, summary judgment should be denied, and the “district judge rather than a jury

                                  24   should determine the facts” on the exhaustion question, id. at 1166, “in the same manner a judge

                                  25   rather than a jury decides disputed factual questions relevant to jurisdiction and venue,” id. at 1170-

                                  26   71.

                                  27            The court’s function on a summary judgment motion is not to make credibility

                                  28   determinations or weigh conflicting evidence with respect to a disputed material fact. See T.W.
                                                                                         12
                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 13 of 31




                                   1   Elec. Serv. Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence

                                   2   must be viewed in the light most favorable to the nonmoving party, and the inferences to be drawn

                                   3   from the facts must be viewed in a light most favorable to the nonmoving party. See id. at 631.

                                   4           A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is

                                   5   based on personal knowledge and sets forth specific facts admissible in evidence. See Schroeder v.

                                   6   McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating plaintiff’s verified complaint as

                                   7   opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746, plaintiff

                                   8   stated under penalty of perjury that contents were true and correct, and allegations were not based

                                   9   purely on his belief but on his personal knowledge). Here, Sims’ amended complaint is made under

                                  10   penalty of perjury and therefore is considered as part of the evidence in opposition to defendants’

                                  11   motion for summary judgment.

                                  12
Northern District of California
 United States District Court




                                  13                                             DISCUSSION

                                  14           Sims claims that defendants violated his Eighth Amendment right to be free from cruel and

                                  15   unusual punishment when (1) they were deliberately indifferent to a risk to his safety, (2) C/O

                                  16   McDonald restrained him with excessive force after Sims kicked another inmate in the face, and (3)

                                  17   C/Os Calkins and Koons used excessive force when they shot him with 40 mm. exact impact rounds

                                  18   as he was being stabbed by another inmate. Defendants contend that no Eighth Amendment

                                  19   violations occurred and to the extent any did occur, defendants are entitled to qualified immunity

                                  20   because it would not have been clear to a reasonable officer that their conduct was unlawful at the

                                  21   time. Defendants also move for summary judgment on the grounds that administrative remedies

                                  22   were not exhausted for the claim against C/Os Calkins and Koons.

                                  23

                                  24   A.      Failure-To-Protect Claim

                                  25           1.     The Eighth Amendment Duty To Protect From Other Violent Inmates

                                  26           The Constitution does not mandate comfortable prisons, but neither does it permit inhumane

                                  27   ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). Deliberate indifference to an inmate’s

                                  28   health or safety may violate the Eighth Amendment’s proscription against cruel and unusual
                                                                                        13
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 14 of 31




                                   1   punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the Eighth

                                   2   Amendment only when two requirements are met: (1) the deprivation alleged is, objectively,

                                   3   sufficiently serious, i.e., “the inmate must show that he is incarcerated under conditions posing a

                                   4   substantial risk of serious harm,” and (2) the official is, subjectively, deliberately indifferent to the

                                   5   substantial risk of serious harm. See Farmer, 511 U.S. at 834.

                                   6          The focus in this case is the second, or deliberate indifference, prong. Under the deliberate

                                   7   indifference standard, the prison “official must both be aware of facts from which the inference

                                   8   could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

                                   9   Id. at 837. The prisoner “need not show that a prison official acted or failed to act believing that

                                  10   harm would befall an inmate; it is enough that the official acted or failed to act despite his knowledge

                                  11   of a substantial risk of serious harm.” Id. at 842.

                                  12          [P]rison officials who actually knew of a substantial risk to inmate health or safety
Northern District of California
 United States District Court




                                              may be found free from liability if they responded reasonably to the risk, even if the
                                  13          harm ultimately was not averted. A prison official’s duty under the Eighth
                                              Amendment is to ensure “‘reasonable safety,’” a standard that incorporates due
                                  14          regard for prison officials’ “unenviable task of keeping dangerous men in safe
                                              custody under humane conditions.” Whether one puts it in terms of duty or deliberate
                                  15          indifference, prison officials who act reasonably cannot be found liable under the
                                              Cruel and Unusual Punishments Clause.
                                  16
                                       Farmer, 511 U.S. at 844-45 (citations omitted).
                                  17

                                  18
                                              2.      Analysis
                                  19
                                              The specific threat of attack from a prison gang suffices to show an objectively sufficiently
                                  20
                                       serious condition for Eighth Amendment purposes. The undisputed evidence that members and
                                  21
                                       affiliates of EME, a prison gang, wanted to assault Sims is sufficient to establish the objective prong
                                  22
                                       of his Eighth Amendment claim.
                                  23
                                              Sims’ claim falters on the subjective prong of the Eighth Amendment analysis. Although it
                                  24
                                       is undisputed that the Housing Defendants were aware of a substantial risk to Sims’ safety, no
                                  25
                                       reasonable jury could conclude that they responded to that risk with deliberate indifference. The
                                  26
                                       Housing Defendants’ offer to put Sims in the SNY and on walk-alone status in the RCGP show that
                                  27
                                       they “responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511
                                  28
                                                                                          14
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 15 of 31




                                   1   U.S. at 844.

                                   2          The undisputed evidence shows two critical facts that are fatal to Sims’ claim: (1) the

                                   3   Housing Defendants informed Sims that he was at risk of attack by EME members and affiliates,

                                   4   and (2) Sims rebuffed the Housing Defendants’ efforts to protect him from that risk of attack. If the

                                   5   Housing Defendants had only informed Sims that he was at risk of an attack from the EME (or had

                                   6   not mentioned the danger at all), they would not be free from Eighth Amendment liability. But

                                   7   because they also offered to protect Sims and he refused their offers, they avoid liability.

                                   8          Sims presents evidence that he had no safety concerns when he arrived at the RCGP in March

                                   9   2016. While that may have been his belief, there is an abundance of evidence showing that before

                                  10   Sims’ arrival at the RCGP, prison officials discussed safety concerns with Sims and he rejected

                                  11   potential placement in an SNY before he went to the RCGP. Sims was adamant that he did not want

                                  12   to be placed in an SNY. See Docket No. 46-6 at 34, 36, 49. Not only did he fault prison officials
Northern District of California
 United States District Court




                                  13   for saying that he (Sims) said he wanted to be released to an SNY, he asked that the record be

                                  14   corrected to show that he wanted to go to general population because he had no safety concerns at

                                  15   any CDCR prison. See, e.g, id. at 36 (“I have no sensitive needs and I do not wish to be released to

                                  16   a SNY yard. . . . The accurate statement I made was that I requested to go to G.P. because I had no

                                  17   safety concerns and can safely program at any institution within CDCR.”) In November 2015, a

                                  18   prison official tried to interview Sims “regarding his possible safety concerns with the EME” and

                                  19   release to GP; Sims refused to be interviewed and simply indicated he wanted to go to GP. Docket

                                  20   No. 46-6 at 39. In February 2016, an attorney working on Sims’ behalf reiterated Sims’ lack of

                                  21   safety concerns and desire to go to GP. Id. at 43. On this record, no reasonable jury could find that

                                  22   Housing Defendants failed to alert Sims to the danger from EME or that Housing Defendants failed

                                  23   to offer more protective housing to him before he went to RCGP.

                                  24          The undisputed evidence also shows that Housing Defendants also discussed potential safety

                                  25   concerns with Sims on many occasions while he was in the RCGP, both before and after he was

                                  26   attacked. Although the full dialog is not disclosed, Sims signed documents showing his awareness

                                  27   of safety concerns with which he disagreed. He periodically signed forms indicating his desire to

                                  28   be placed in a small group within the RCGP. Those forms (signed by Sims in March 2016, August
                                                                                         15
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 16 of 31




                                   1   2016, December 2016, May 2017, January 2018, and August 2018) stated: “I am fully aware of the

                                   2   issues that the CDCR has considered in their determination that I have safety concerns. I do not

                                   3   concur with their determination. I have considered all of the information, and am able to safely

                                   4   program in Small Group activities.” Docket No. 35-5 at 45, 47, 51, 53, 55, 57.

                                   5           The undisputed evidence further shows that prison officials disclosed to Sims that they

                                   6   received confidential information that members and affiliates of the EME prison gang had targeted

                                   7   him for attack. Although some new disclosures occurred in 2019, after he had been attacked three

                                   8   times, the undisputed evidence shows that the same general information was disclosed to Sims in

                                   9   confidential information disclosure forms provided to him on January 31, 2017, months before he

                                  10   first was attacked. Docket No. 31-1 at 33-37. One of those forms said Sims was “targeted for

                                  11   assault by EME members and affiliates.” Docket No. 13-1 at 33. Despite this disclosure, Sims

                                  12   continued to sign forms requesting placement “in small group activities within the RCGP” and
Northern District of California
 United States District Court




                                  13   affirming that he could program safely there. See, e.g., Docket No. 46-6 at 53 (form dated May 1,

                                  14   2017). Another confidential information disclosure form was given to Sims on January 9, 2018 --

                                  15   after the second attack but before the third -- indicating that a confidential source told prison officials

                                  16   that Sims was on a list of priority targets for murder by all Surenos. Docket No. 31-1 at 39-40.

                                  17   Despite this disclosure, Sims continued to sign forms requesting placement “in small group activities

                                  18   within the RCGP” and affirming that he could program safely there. Docket No. 46-6 at 55, 57.

                                  19           Sims faults Housing Defendants for not issuing the confidential information disclosure

                                  20   forms to him until months after the confidential information was obtained.                  The Housing

                                  21   Defendants’ delays in providing these forms to Sims is certainly no cause for commendation but the

                                  22   simple fact is that the delays were inconsequential: even after he received the forms, Sims continued

                                  23   to insist that he was not in any danger from EME and continued to insist he could be placed safely

                                  24   at any prison. Sims offers not a whit of evidence to show that he would have behaved differently

                                  25   or would have avoided the attacks if the confidential information disclosure forms had been

                                  26   provided to him on the very day the confidential information was obtained by Housing Defendants.

                                  27           Sims’ resistance to Housing Defendants’ efforts to address the EME threat to him was not

                                  28   merely passive. In addition to declining offers to be put in an SNY custody and signing many forms
                                                                                           16
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 17 of 31




                                   1   indicating he was safe in a small group in the RCGP, Sims took steps to emphasize his rejection of

                                   2   safety concerns. Sims insisted that his records be corrected to show that he did not wish to be put

                                   3   in an SNY and had never made such a request. See Docket No. 35-6 at 34-36. He enlisted an

                                   4   attorney to write on his behalf to reiterate his lack of security concerns. Docket No. 46-6 at 43. And

                                   5   Sims sent a letter to the magistrate judge in Ashker complaining that the conditions were too

                                   6   restrictive at the RCGP, inmates were not allowed to intermingle with many prisoners, and that

                                   7   release to GP had “been denied for alleged safety concerns we adamantly deny having.” Docket

                                   8   No. 46-6 at 96.

                                   9          Sims’ refusal of Housing Defendants’ offers to protect him fundamentally undermines his

                                  10   failure-to-protect claim. The Ninth Circuit has not addressed the question, but several other courts

                                  11   have concluded that an offer of protection that is declined by the prisoner may relieve prison officials

                                  12   of Eighth Amendment liability. Those courts typically have relied on the proposition that prison
Northern District of California
 United States District Court




                                  13   officials who know of a substantial risk “may be found free from liability if they responded

                                  14   reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844. The

                                  15   offer of protective of custody is viewed as a reasonable response to a known risk and negates Eighth

                                  16   Amendment liability.      For example, in Brown v. Ellis, 1999 WL 197222, *1 (7th Cir. 1999)

                                  17   (unpublished), prison official defendants “knew the harm [plaintiff] faced and offered to let him

                                  18   remain in segregation,” even though the plaintiff contended that, “because he did not want to return

                                  19   to segregation, [defendants] should have placed him in some other location in the prison. The court

                                  20   concluded that, “‘by offering to allow [plaintiff] to remain in segregation, [defendants] took a

                                  21   reasonable step to protect [plaintiff] from harm” and upheld summary judgment for the defendants

                                  22   on an Eighth Amendment failure-to-protect claim. Id. Similarly, in a pre-Farmer case, the Eleventh

                                  23   Circuit upheld summary judgment for defendants who offered, but plaintiff did not want to go to,

                                  24   protective custody that had harsh conditions. Zatler v. Wainwright, 802 F.2d 397, 403 (11th Cir.

                                  25   1986); see id. (“Zatler does not argue, however, that he was ever refused protective custody, nor

                                  26   does he argue that the conditions of protective custody were cruel and unusual. Rather, Zatler

                                  27   complains only that he did not like the conditions of protective custody. Clearly, this does not

                                  28   establish a cause of action for damages against Wainwright for failure to provide Zatler with
                                                                                         17
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 18 of 31




                                   1   reasonable protection.     Nor does it establish Wainwright's reckless disregard or deliberate

                                   2   indifference to Zatler’s constitutional right to be free from physical assault while in prison.”)

                                   3           Several district courts also have rejected Eighth Amendment failure-to-protect claims from

                                   4   prisoners who refused offers of protective custody. In Hall v. Arnold, 2007 WL 3399745 (E. D. Ky.

                                   5   2007), prison officials were aware of a threat to the prisoner and responded by repeatedly offering

                                   6   her the option of entering protective custody; the prisoner “refused these invitations not because

                                   7   Protective Custody would be ineffective to protect her from the very harm she feared, but rather

                                   8   because the conditions of Protective Custody were too restrictive for [her] liking.” Id. at *4. The

                                   9   court in Hall was unreceptive to the prisoner’s effort to dictate how she should be protected from a

                                  10   known risk: “A prisoner is entitled to adequate protection from harm, but is not entitled to direct

                                  11   prison officials on the means to accomplish it. Having repeatedly refused to accept reasonable

                                  12   means of protecting herself through Protective Custody, [the prisoner] cannot now seek to hold
Northern District of California
 United States District Court




                                  13   prison officials liable for harm to herself that she could reasonably foresee in light of her refusal.”

                                  14   Id. Another court dismissed a failure-to-protect claim against prison officials who offered to move

                                  15   the plaintiff soon after he was first attacked where plaintiff declined the offer (because he heard

                                  16   about harsh conditions in the facility) and was attacked again later. Rider v. Werholtz, 548 F. Supp.

                                  17   2d 1188, 1198-99 (D. Kan. 2008). “Even where the defendants actually knew of a substantial risk

                                  18   of serious harm to the plaintiff, an ‘offer of protective custody’ ‘tends to refute a claim that prison

                                  19   staff acted with deliberate indifference to any such risk.’” Id. Lastly, in Belcher v. Loftness, 2005

                                  20   WL 2323222, at *6 (D. Kan. Sept. 22, 2005), aff’d sub nom Belcher v. United States, 216 F. App’x

                                  21   821 (10th Cir. 2007), the court affirmed summary judgment for the defense on failure-to-protect

                                  22   claim where a defendant offered protective custody in response to plaintiff’s report of concern about

                                  23   a statement made by another inmate – an offer the plaintiff declined because he wanted to be

                                  24   transferred to another facility and did not want to endure, for an indefinite period, protective

                                  25   custody’s harsh conditions that did not rise to the level of cruel and unusual punishment. The court

                                  26   reasoned that, “‘while it may be argued that prison officials have superior knowledge about dangers

                                  27   posed by the prison environment, and about particularly dangerous inmates, no one could have had

                                  28   a more intimate interest in assessing threats to [the plaintiff's] safety than [the plaintiff] himself. . .
                                                                                           18
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 19 of 31




                                   1   . If [the plaintiff] did not feel sufficiently threatened to choose protective custody at OSP, it is hard

                                   2   to see why prison officials were not entitled to take this into account in their own risk assessment.”

                                   3   Id. at *5.

                                   4           None of these cases from other circuits and other district courts are binding on this court.

                                   5   Yet their reasoning is persuasive and quite consistent with Farmer’s discussion of the mental state

                                   6   of deliberate indifference. The offer of protective housing for a prisoner is a reasonable response to

                                   7   a known risk, even if the prisoner does not accept it. On the other hand, this court did not locate

                                   8   any case holding that, regardless of what the prisoner wants, prison officials must transfer him to

                                   9   protective custody, an SNY, or walk-alone status when they are aware of a risk to his safety. The

                                  10   circumstances of this case show the dilemma for prison officials when dealing with a prisoner who

                                  11   rejects their efforts to address known safety concerns:       Sims insisted that prison officials were

                                  12   violating his rights by not letting him into GP (where, as Housing Defendants note, he would be
Northern District of California
 United States District Court




                                  13   exposed to many more people affiliated with the EME); Sims was part of the plaintiff-class in Ashker

                                  14   that demanded release from the SHU of many people identified as prison gang members and

                                  15   associates; Sims denies safety concerns; and yet now complains that Housing Defendants did not

                                  16   do enough to protect him.

                                  17           Sims provides evidence that other inmates were removed from RCGP for safety concerns

                                  18   and that a correctional officer once told him that the normal procedure is to place a prisoner in

                                  19   administrative segregation when prison officials learn of a threat.7 This evidence does not support

                                  20   a reasonable inference of deliberate indifference in the way Housing Defendants dealt with Sims.

                                  21   Sims does not show that the other inmates removed from RCGP for safety concerns had

                                  22   circumstances and safety concerns comparable to his; more importantly, there is no evidence that

                                  23   those inmates refused offers of protection from the Housing Defendants in the way Sims did. The

                                  24
                                               7
                                  25             After filing this action and while he was alone in a walk-alone area, Sims asked a
                                       correctional officer “what is the proper procedure or protocol” when officials received confidential
                                  26   information that an inmate is targeted for assault, and was told that they “look to see if anything
                                       corroborates it then we notify the supervisor and we immediately remove the target from harm by
                                  27   ASU placement pending investigation or transfer to a safer place.” Docket No. 51-1 at 4. Sims
                                       once saw 6-8 inmates removed from RCGP Group 2 and placed on walk-alone status due to a
                                  28   confidential source alleging safety concerns. Id.

                                                                                          19
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 20 of 31




                                   1   evidence that the normal procedure is to place a prisoner in administrative segregation while a threat

                                   2   is investigated does not show deliberate indifference because the evidence shows that the Housing

                                   3   Defendants did investigate the threats against Sims, who adamantly denied he was in danger that

                                   4   would warrant some sort of segregated housing.

                                   5          Sims urges that his statements that he could program safely in the RCGP were made under

                                   6   duress and because he felt manipulated due to being told he would not otherwise eventually get to

                                   7   GP. Docket No. 51 at 15. He does not show that this amounted to any more than the harsh realities

                                   8   that confront an inmate who faces danger from other inmates. Sims provides no evidence that the

                                   9   Housing Defendants were aware that he held subjective, unannounced actual beliefs that were

                                  10   contrary to the written agreement he signed stating that he safely could be housed in a group in the

                                  11   RCGP. Sims urges that he could not admit to having safety concerns for fear of being seen as a

                                  12   “snitch.” Docket No. 51 at 16. What then would be the point of allowing a prisoner to be heard at
Northern District of California
 United States District Court




                                  13   the various hearings and committee meetings that take place in connection with his housing? If a

                                  14   prisoner’s denial of safety concerns could be both true and false, without any repercussions for the

                                  15   prisoner, his input would be useless and prison officials would have something approaching strict

                                  16   liability for placing the inmate in a place where he was later harmed. That is not the law.

                                  17          Viewing the evidence and reasonable inferences in the light most favorable to Sims, no

                                  18   reasonable jury could conclude that the Housing Defendants were deliberately indifferent to a

                                  19   known risk to Sims’ safety. The Housing Defendants are entitled to summary judgment in their

                                  20   favor on the Eighth Amendment claim.

                                  21

                                  22          3.      Qualified Immunity

                                  23          The defense of qualified immunity protects “government officials . . . from liability for civil

                                  24   damages insofar as their conduct does not violate clearly established statutory or constitutional rights

                                  25   of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

                                  26   The doctrine of qualified immunity attempts to balance two important and sometimes competing

                                  27   interests: “the need to hold public officials accountable when they exercise power irresponsibly and

                                  28   the need to shield officials from harassment, distraction, and liability when they perform their duties
                                                                                         20
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 21 of 31




                                   1   reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine thus intends to take into

                                   2   account the real-world demands on officials in order to allow them to act “swiftly and firmly” in

                                   3   situations where the rules governing their actions are often “voluminous, ambiguous, and

                                   4   contradictory.” Mueller v. Auker, 576 F.3d 979, 993 (9th Cir. 2009) (citation omitted). “The

                                   5   purpose of this doctrine is to recognize that holding officials liable for reasonable mistakes might

                                   6   unnecessarily paralyze their ability to make difficult decisions in challenging situations, thus

                                   7   disrupting the effective performance of their public duties.” Id.

                                   8          To determine whether a government official is entitled to qualified immunity, courts must

                                   9   consider (1) whether the official’s conduct violated a constitutional right, and (2) whether that right

                                  10   was “clearly established” at the time of the alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201

                                  11   (2001); Pearson, 555 U.S. at 232. Although Saucier originally required courts to proceed in that

                                  12   exact sequence, the Supreme Court later determined that courts may “exercise their sound discretion
Northern District of California
 United States District Court




                                  13   in deciding which of the two prongs of the qualified immunity analysis should be addressed first in

                                  14   light of the circumstances in the particular case at hand.” Pearson, 555 U.S. at 236.

                                  15          “An officer cannot be said to have violated a clearly established right unless the right’s

                                  16   contours were sufficiently definite that any reasonable official in [his] shoes would have understood

                                  17   that he was violating it, meaning that existing precedent . . . placed the statutory or constitutional

                                  18   question beyond debate.” City and County of San Francisco, Cal. v. Sheehan, 575 U.S. 600, 135 S.

                                  19   Ct. 1765, 1774 (2015) (alteration and omission in original; citation omitted). This is an “exacting

                                  20   standard” which “gives government officials breathing room to make reasonable but mistaken

                                  21   judgments by protect[ing] all but the plainly incompetent or those who knowingly violate the law.”

                                  22   Id. (alteration in original; internal quotation marks omitted); see, e.g., Carroll v. Carman, 574 U.S.

                                  23   13, 16–18 (2014) (law not clearly established whether officer may conduct a “knock and talk” at

                                  24   any entrance to a home that is open to visitors, rather than only at the front door); Hines v. Youseff,

                                  25   914 F.3d 1218, 1229 (9th Cir. 2019) (defendants entitled to qualified immunity where “the specific

                                  26   right that the inmates claim in these cases—the right to be free from heightened exposure to Valley

                                  27   Fever spores—was not clearly established at the time”); Horton v. City of Santa Maria, 915 F.3d

                                  28   592, 601–02 (9th Cir. 2019) (officer entitled to qualified immunity on failure-to-protect claim from
                                                                                         21
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 22 of 31




                                   1   pretrial detainee who attempted to hang himself because there was conflicting information as to

                                   2   whether he was suicidal and the case law “was simply too sparse, and involved circumstances too

                                   3   distinct from those in this case, to establish that a reasonable officer would perceive a substantial

                                   4   risk that [detainee] would imminently attempt suicide”).

                                   5          The Housing Defendants are entitled to qualified immunity against the Eighth Amendment

                                   6   claim. As explained in the preceding section, Sims does not show a triable issue in support of his

                                   7   claim that the Housing Defendants were deliberately indifferent to his safety in their responses to

                                   8   safety concerns about him. The Housing Defendants prevail on the first prong of the Saucier

                                   9   analysis.

                                  10          Even if a constitutional violation had been shown, however, the Housing Defendants would

                                  11   prevail on the second prong of the Saucier analysis that looks at whether the right was clearly

                                  12   established.   Farmer had clearly established the deliberate-indifference test for an Eighth
Northern District of California
 United States District Court




                                  13   Amendment failure-to-protect claim, but Farmer had vastly different facts from Sims’ situation and

                                  14   announced the rule at a general level. The Supreme Court “has repeatedly told courts—and the

                                  15   Ninth Circuit in particular—not to define clearly established law at a high level of generality.”

                                  16   Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (officer entitled to qualified immunity

                                  17   for shooting a woman who was armed with a large knife, was ignoring officers’ orders to drop the

                                  18   weapon, and was within striking distance of her housemate; prior cases on excessive force did not

                                  19   clearly establish that it was unlawful to use force under these circumstances, where officer may not

                                  20   have been in apparent danger but believed woman was a threat to her housemate).

                                  21          No controlling cases had held that prison officials must place an inmate in protective

                                  22   custody, SNY, or on walk-alone status when that inmate is aware of the threat against him, yet

                                  23   refuses such placement. Indeed, the several cases from other circuits and district courts discussed

                                  24   above determined that prison officials were not deliberately indifferent when they offered protective

                                  25   housing that the prisoner refused to accept. A reasonable officer in the position of the Housing

                                  26   Defendants would not have understood that it would be unlawful to place and keep an inmate in the

                                  27   small group in the RCGP when both they and the inmate were aware of information that the inmate

                                  28   was targeted for attack by a prison gang and where that inmate adamantly denied any safety
                                                                                        22
                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 23 of 31




                                   1   concerns, refused offers of protection, and confirmed that he could safely program in a small group

                                   2   in the RCGP. The Housing Defendants are entitled to judgment as a matter of law on the qualified

                                   3   immunity defense for the failure-to-protect claim.

                                   4

                                   5   B.      Excessive Force Claim Against McDonald

                                   6           The treatment an inmate receives in custody and the conditions under which he is confined

                                   7   are subject to scrutiny under the Eighth Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993).

                                   8   When a prison official stands accused of using excessive force in violation of the Eighth

                                   9   Amendment, the core judicial inquiry is whether force was applied in a good-faith effort to maintain

                                  10   or restore discipline, or maliciously and sadistically to cause harm. Hudson v. McMillian, 503 U.S.

                                  11   1, 6–7 (1992); Jeffers v. Gomez, 267 F.3d 895, 912-13 (9th Cir. 2001) (applying “malicious and

                                  12   sadistic” standard to claim that prison guards used excessive force when attempting to quell a prison
Northern District of California
 United States District Court




                                  13   riot). In determining whether the use of force was for the purpose of maintaining or restoring

                                  14   discipline, or for the malicious and sadistic purpose of causing harm, a court may evaluate the need

                                  15   for application of force, the relationship between that need and the amount of force used, the extent

                                  16   of any injury inflicted, the threat reasonably perceived by the responsible officials, and any efforts

                                  17   made to temper the severity of a forceful response. Hudson, 503 U.S. at 7; LeMaire v. Maass, 12

                                  18   F.3d 1444, 1454 (9th Cir. 1993).

                                  19           On the evidence in the record, C/O McDonald is not entitled to judgment in his favor on

                                  20   excessive-force claim against him. McDonald argues that some force was necessary against Sims

                                  21   because Sims had just kicked another inmate in the face. But McDonald focuses only on the initial

                                  22   act of taking Sims to the ground while disregarding the acts that took place after Sims was on the

                                  23   ground.

                                  24           Under Sims’ version of the facts, C/O McDonald knelt on Sims’ back with all of McDonald’s

                                  25   weight for up to ten minutes, continuing to do so even after Sims complained that he could not

                                  26   breathe and even when no other unsecured inmates were nearby. Sims’ evidence that all hostilities

                                  27   had ended and no other inmates were nearby indicates that there was no need for an application of

                                  28   force and no threat reasonably could have been perceived by C/O McDonald. See Hudson, 503 U.S.
                                                                                        23
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 24 of 31




                                   1   at 7. A reasonable trier of fact could find that pinning Sims on the ground when no one else was

                                   2   nearby, under McDonald’s full body weight and without regard for Sims’ protest that he could not

                                   3   breathe, was done for the very purpose of causing harm to Sims rather than to maintain or restore

                                   4   discipline. With evidence that there were no inmates nearby and without evidence that McDonald

                                   5   thought Sims might attack staff who were nearby, a reasonable trier of fact might conclude that

                                   6   force was excessive, i.e., that it was unnecessary for McDonald to continuously pin Sims to the

                                   7   ground with McDonald’s full body weight for perhaps ten minutes. Viewed in the light most

                                   8   favorable to Sims, the force unnecessarily used inhibited his ability to breathe and caused a rotator

                                   9   cuff injury for which Sims later needed physical therapy and a cortisone injection. Cf. Drummond

                                  10   ex rel. Drummond v. City of Anaheim, 343 F.3d 1052, 1056–57 (9th Cir. 2003) (police officers’

                                  11   alleged act of continuing to press their weight onto mentally ill detainee’s neck and torso as he lay

                                  12   handcuffed on ground and begged for air constituted use of excessive force); Hopper v. Plummer,
Northern District of California
 United States District Court




                                  13   887 F.3d 744 (6th Cir. 2018) (discussing whether prohibition against placing weight on arrestee’s

                                  14   body after he was handcuffed was clearly established in Sixth Circuit).

                                  15          C/O McDonald declares that he held Sims on the ground until he determined it was safe to

                                  16   bring Sims to his feet. But McDonald does not describe the surrounding facts that led to his

                                  17   assessment of the situation, such as the number of inmates who were nearby and whether they were

                                  18   already in cells or potentially able to move about freely. It cannot be determined from McDonald’s

                                  19   scant evidentiary presentation that there actually were people available to attack or be attacked by

                                  20   Sims. Without such evidence, one cannot say that the force used was used only to restore discipline.

                                  21   Even if McDonald presented evidence that people were nearby available to attack or be attacked by

                                  22   Sims, that would at most raise a triable issue of fact.

                                  23          If believed, Sims’ version would permit a conclusion that C/O McDonald used excessive

                                  24   force in violation of the Eighth Amendment. If believed, C/O McDonald’s version would permit a

                                  25   jury to conclude that the force used was a reasonable and tempered response in an effort to restore

                                  26   order in the prison. Summary judgment is not the place for credibility determinations. Sims has

                                  27   established a “genuine issue for trial’” concerning the circumstances of the use of force on him.

                                  28   Celotex Corp., 477 U.S. at 324 (quoting former Fed.R.Civ.P. 56(e)). Summary judgment therefore
                                                                                         24
                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 25 of 31




                                   1   is not appropriate on the Eighth Amendment excessive force claim against this defendant.

                                   2            The same facts that preclude summary judgment on the excessive force claim preclude

                                   3   summary judgment on the qualified immunity defense for C/O McDonald. Viewed in the light most

                                   4   favorable to Sims, there were no inmates (who were not secured in cells) nearby as McDonald knelt

                                   5   on Sims for up to ten minutes. On those facts, and with the absence of evidence of some other

                                   6   danger, a reasonable official would not have thought it lawful to pin a compliant handcuffed inmate

                                   7   on the ground, place the official’s full body weight on the inmate’s back, push the inmate’s shoulders

                                   8   to the ground, and refuse to relent when the inmate protested he could not breathe. In other words,

                                   9   when there is no threat to or from the inmate, there is no need for the use of force on him. C/O

                                  10   McDonald has not established his entitlement to qualified immunity against the excessive force

                                  11   claim.

                                  12
Northern District of California
 United States District Court




                                  13   C.       Excessive Force Claim Against Calkins and Koons

                                  14            1.     Exhaustion Requirements

                                  15            “No action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or

                                  16   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                  17   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion in

                                  18   prisoner cases covered by § 1997e(a) is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002);

                                  19   Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (mandatory language of § 1997e(a) forecloses

                                  20   judicial discretion to craft exceptions to the requirement). All available remedies must be exhausted;

                                  21   those remedies “need not meet federal standards, nor must they be ‘plain, speedy, and effective.’”

                                  22   Porter, 534 U.S. at 524. Even when the prisoner seeks relief not available in grievance proceedings,

                                  23   notably money damages, exhaustion is a prerequisite to suit. Id.; Booth v. Churner, 532 U.S. 731,

                                  24   741 (2001).

                                  25            Section 1997e(a) requires “proper exhaustion” of available administrative remedies.

                                  26   Woodford v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion requires using all steps of an

                                  27   administrative process and complying with “deadlines and other critical procedural rules.” Id. at

                                  28   90. An inmate “need not exhaust unavailable [remedies].” Ross, 136 S. Ct. at 1858 (emphasis
                                                                                         25
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 26 of 31




                                   1   added). An administrative remedy is unavailable if, for example, “it operates as a simple dead end—

                                   2   with officers unable or consistently unwilling to provide any relief to aggrieved inmates”; or if it is

                                   3   “so opaque that it becomes, practically speaking, incapable of use”; or if “prison administrators

                                   4   thwart inmates from taking advantage of a grievance process through machination,

                                   5   misrepresentation, or intimidation.” Id. at 1859–60.

                                   6          The State of California provides its inmates and parolees the right to appeal administratively

                                   7   “any policy, decision, action, condition, or omission by the department or its staff that the inmate or

                                   8   parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

                                   9   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (repealed eff. June 1, 2020).8 In order to exhaust

                                  10   available administrative remedies within this system, a prisoner must proceed through three formal

                                  11   levels of appeal and receive a decision from the Secretary of the CDCR or his or her designee.

                                  12   Id. § 3084.1(b) (repealed eff. June 1, 2020), § 3084.7(d)(3) (repealed eff. June 1, 2020).
Northern District of California
 United States District Court




                                  13          The amount of detail in an administrative grievance necessary to properly exhaust a claim is

                                  14   determined by the prison’s applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

                                  15   (2007); see also Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (“To provide adequate notice,

                                  16   the prisoner need only provide the level of detail required by the prison’s regulations”). California

                                  17   prisoners are required to lodge their administrative complaint on a CDCR-602 form (or a CDCR

                                  18   602-HC form for a health care matter). The level of specificity required in the appeal is described

                                  19   in a regulation:

                                  20          (3) The inmate or parolee shall list all staff member(s) involved and shall describe their
                                              involvement in the issue. To assist in the identification of staff members, the inmate or
                                  21          parolee shall include the staff member’s last name, first initial, title or position, if known,
                                              and the dates of the staff member's involvement in the issue under appeal. . . .
                                  22
                                              (4) The inmate or parolee shall state all facts known and available to him/her regarding the
                                  23          issue being appealed at the time of submitting the [appeal form].
                                  24

                                  25   8
                                         The regulations that set out the features of the administrative remedies process for California
                                  26   prisoners underwent a substantial restructuring earlier this year. On March 25, 2020, and effective
                                       June 1, 2020, California Code of Regulations Title 15, sections 3084 through 3084.9 were repealed
                                  27   and replaced with renumbered and amended provisions at sections 3480 through 3487. All the
                                       citations in this order to California regulations are to the regulations in place from 2017 through
                                  28   2019, rather than to the current regulations.

                                                                                         26
                                           Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 27 of 31




                                   1   Cal. Code Regs. tit. 15, § 3084.2(a)(3-4) (repealed eff. June 1, 2020).9 Another regulation provides

                                   2   that “[a]dministrative remedies shall not be considered exhausted relative to any new issue,

                                   3   information, or person later named by the appellant that was not included” in the originally

                                   4   submitted CDCR-602 inmate appeal form. Cal. Code Regs. tit. 15, § 3084.1(b) (repealed eff. June 1,

                                   5   2020). Yet another regulation requires the inmate to file his CDCR-602 within thirty days of the

                                   6   event. Id. at § 3084.8(b) (repealed eff. June 1, 2020).

                                   7          Exhaustion of administrative remedies may occur if, despite the inmate’s failure to comply

                                   8   with a procedural rule, prison officials ignore the procedural problem and render a decision on the

                                   9   merits of the grievance at each available step of the administrative process. Reyes v. Smith, 810

                                  10   F.3d 654, 658 (9th Cir. 2016); e.g., id. at 659 (although inmate failed to identify the specific doctors,

                                  11   his grievance plainly put prison on notice that he was complaining about the denial of pain

                                  12   medication by the defendant doctors and prison officials easily identified the pain management
Northern District of California
 United States District Court




                                  13   committee’s involvement in the decision-making process).

                                  14

                                  15          2.      Sims Did Not Exhaust Available Administrative Remedies

                                  16          Defendants Koons and Calkins have moved for summary judgment on the ground that Sims

                                  17   did not properly exhaust administrative remedies for his claim that they used excessive force by

                                  18   shooting him. They urge that he did not file any inmate appeal mentioning them or their alleged

                                  19   wrongdoing that received a decision from the third, or highest, level in the inmate appeals system.

                                  20

                                  21   9
                                         Several Ninth Circuit cases have referred to California prisoners’ grievance procedures as not
                                  22   specifying the level of detail necessary and instead requiring only that the grievance “describe the
                                       problem and the action requested.” See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)
                                  23   (quoting former Cal. Code Regs. tit. 15, § 3084.2); Sapp, 623 F.3d at 824 (“California regulations
                                       require only that an inmate ‘describe the problem and the action requested.’”); Griffin v. Arpaio,
                                  24   557 F.3d 1117, 1120 (9th Cir. 2009) (when prison’s procedures do not specify the requisite level of
                                       detail, “‘a grievance suffices if it alerts the prison to the nature of the wrong for which redress is
                                  25   sought’”). Those cases are distinguishable, however, because they did not address the regulations
                                       as they existed for California prisoners at the time of the events complained of in Sims’ amended
                                  26   complaint. Whatever the former requirements may have been in the CDCR and whatever
                                       requirements may still exist in other non-CDCR facilities, since January 28, 2011, the operative
                                  27   regulation has required California prisoners using the CDCR’s inmate appeal system to list the
                                       name(s) of the wrongdoer(s) in their administrative appeals and to state all facts known regarding
                                  28   the issue being appealed.

                                                                                          27
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 28 of 31




                                   1          Defendants have carried their burden to demonstrate that there were available administrative

                                   2   remedies for Sims and that Sims did not properly exhaust those available remedies for his excessive-

                                   3   force claim against Koons and Calkins. The undisputed evidence shows that California provides an

                                   4   administrative remedies system for California prisoners to complain about their conditions of

                                   5   confinement, and that Sims used that inmate appeal system to complain about something mentioned

                                   6   in the amended complaint but not the alleged excessive force by Koons and Calkins. The only

                                   7   inmate appeal that Sims filed that even mentioned the shooting that received a decision at the third,

                                   8   or highest, level was the inmate appeal at Log No. PBSP-19-0600. Docket No. 13-1 at 20, 22; see

                                   9   Docket No. 46-6 at 24-25. That appeal was not about the shooting, did not mention either Koons or

                                  10   Calkins by name, and was not filed until more than six months after the shooting.

                                  11          Sims’ single sentence mentioning that he had been shot during an assault did not suffice to

                                  12   exhaust the excessive force claim because, in context, that sentence was part of his argument that
Northern District of California
 United States District Court




                                  13   urged that correctional personnel had been deliberately indifferent to his safety in their failure to

                                  14   protect him from other inmates who were intent on assaulting him. His appeal that discussed

                                  15   correctional staff’s failure to protect him mentioned several assaults on him and ended with “[i]t is

                                  16   worth noting that in one incident appellant was actually shot twice by staff while being assaulted”

                                  17   as a way to apparently emphasize how bad things had become due to their failure to house him

                                  18   properly. Docket No. 13-1 at 22. No reasonable person reviewing that sentence in the context of

                                  19   the inmate appeal would have understood that the inmate appeal intended to complain about that

                                  20   use of force on Sims. Although “‘[t]he primary purpose of a grievance is to alert the prison to a

                                  21   problem and facilitate its resolution, not to lay groundwork for litigation,’” Reyes v. Smith, 810 F.3d

                                  22   654, 659 (9th Cir. 2016), this single sentence that did not indicate there was something wrongful

                                  23   about the shooting did not alert the prison to the problem and did not suffice to satisfy the standards

                                  24   of § 3084.2(a) to exhaust administrative remedies for this event.

                                  25          Sims argues that the inmate appeal actually did raise the excessive-force claim because he

                                  26   mentioned the incident but simply provided the wrong name of the correctional staff who used force

                                  27   on him. This argument is unpersuasive because Sims did not mention any name or the date of the

                                  28   use of force until his third-level appeal. The regulations provide that “[a]dministrative remedies
                                                                                         28
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 29 of 31




                                   1   shall not be considered exhausted relative to any new issue, information, or person later named by

                                   2   the appellant that was not included” in the originally submitted CDCR-602 inmate appeal form.

                                   3   Cal. Code Regs. tit. 15, § 3084.1(b) (repealed eff. June 1, 2020). Even if providing the wrong name

                                   4   could be overlooked, that name was not mentioned until the third-level appeal and therefore the

                                   5   statement did not exhaust administrative remedies for a claim about the shooting.

                                   6          The inmate appeal was not filed until March 6, 2019, more than six months after the

                                   7   August 26, 2018 shooting. The appeal thus would have been untimely if it was about the shooting,

                                   8   as it was filed more than thirty days after it. There is no reason to suppose that prison officials

                                   9   would have overlooked this procedural problem. See Reyes, 810 F.3d at 658.

                                  10          Viewing the evidence and reasonable inferences therefrom in the light most favorable to

                                  11   Sims, no reasonable fact-finder could conclude that this inmate appeal that did not mention the

                                  12   names of the correctional officers who shot him, did not mention the date on which the shooting
Northern District of California
 United States District Court




                                  13   took place, and was filed seven months after the shooting exhausted administrative remedies for an

                                  14   excessive-force claim against Calkins and Koons.

                                  15          As a result of Sims’ failure to name the correctional officers who had shot him, identify the

                                  16   date on which the shooting took place, or mention any facts that made him believe their shooting

                                  17   was improper, Sims did not “provide the level of detail required by the prison's regulations,” Sapp,

                                  18   623 F.3d at 824, and therefore did not properly exhaust his administrative remedies for a claim that

                                  19   C/Os Calkins and Koons used excessive force on him. See Ngo, 548 U.S. at 90. By failing to

                                  20   provide this information, Sims failed to provide sufficient information to allow prison officials to

                                  21   take appropriate responsive measures to the problem of which he complains in his amended

                                  22   complaint. Defendants have carried their burden to show that Sims did not properly exhaust his

                                  23   administrative remedies for his claim against C/Os Calkins and Koons.

                                  24          Once defendants met their initial burden, the burden shifted to Sims to come forward with

                                  25   evidence showing that something in his particular case made the existing administrative remedies

                                  26   effectively unavailable to him. See Albino, 747 F.3d at 1172. Sims fails to make such a showing.

                                  27          Bearing in mind that defendants have the ultimate burden of proof on the defense and

                                  28   viewing the evidence in the light most favorable to Sims, the court concludes that C/O Calkins and
                                                                                       29
                                            Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 30 of 31




                                   1   Koons are entitled to judgment as a matter of law on the affirmative defense that Sims failed to

                                   2   exhaust administrative remedies for his § 1983 excessive-force claim against them. The claims

                                   3   against them will be dismissed.

                                   4           When there is an exhaustion problem that affects part, but not all, of a complaint, the court

                                   5   need not dismiss the entire complaint. Jones v. Bock, 549 U.S. 199, 222-24 (2007) (rejecting “total

                                   6   exhaustion-dismissal” rule); Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005). Rather than

                                   7   requiring Sims to file a second amended complaint, it is easier to simply dismiss the unexhausted

                                   8   excessive-force claim against C/O Calkins and Koons because it is not so intertwined with the

                                   9   exhausted part that it is difficult to untangle them. Lira, 427 F.3d at 1175-76. Accordingly, the

                                  10   excessive-force claim against C/Os Calkins and Koons is dismissed without prejudice to Sims filing

                                  11   a new action against them if he ever properly exhausts administrative remedies for the claim.

                                  12   Having dismissed the claim due to the failure to exhaust administrative remedies, it is not necessary
Northern District of California
 United States District Court




                                  13   for the court to reach the merits of it.

                                  14

                                  15   D.      Referral To Pro Se Prisoner Mediation/Settlement Program

                                  16           Summary judgment has been granted in most defendants’ favor on most claims, but the

                                  17   Eighth Amendment excessive force claim against C/O McDonald remains for adjudication. With

                                  18   this newly narrowed focus, the case appears to be a good candidate for the court’s mediation

                                  19   program. Good cause appearing therefor, this case is now referred to Magistrate Judge Illman for

                                  20   mediation or settlement proceedings pursuant to the Pro Se Prisoner Mediation Program. The

                                  21   proceedings will take place within 120 days of the date this order is filed. Magistrate Judge Illman

                                  22   will coordinate a time and date for mediation or settlement proceedings with all interested parties

                                  23   and/or their representatives and, within five days after the conclusion of the proceedings, file with

                                  24   the court a report for the prisoner mediation or settlement proceedings.

                                  25           Plaintiff must attend and participate in the mediation or settlement conference proceedings.

                                  26   The conference may be set up so that he will appear in person, by videoconference, or by telephone;

                                  27   he must attend in whatever format Magistrate Judge Illman chooses. Plaintiff is cautioned that he

                                  28   may be sanctioned for failure to comply with an order to participate in a mediation or settlement
                                                                                        30
                                          Case 3:19-cv-05445-SI Document 53 Filed 03/23/21 Page 31 of 31




                                   1   conference, and such sanctions may include dismissal of part or all of the action. See Fed. R. Civ.

                                   2   P. 16(a), (f), and 41(b).

                                   3

                                   4                                            CONCLUSION

                                   5           For the foregoing reasons, defendants’ motion for summary judgment is GRANTED IN

                                   6   PART AND DENIED IN PART. Docket No. 46. Summary judgment is granted in favor of the

                                   7   Housing Defendants on Sims’ claim that they failed to protect him. Summary judgment is granted

                                   8   in favor of C/Os Calkins and Koons on the claim that they used excessive force against Sims. The

                                   9   claim against C/Os Calkins and Koons is dismissed without prejudice to Sims filing a new action

                                  10   against them if he ever exhausts administrative remedies as to that claim. The motion for summary

                                  11   judgment is denied as to the Eighth Amendment excessive-force claim against C/O McDonald.

                                  12           The case is now referred to the Pro Se Prisoner Mediation/Settlement program to attempt to
Northern District of California
 United States District Court




                                  13   resolve the remaining claim. The clerk will send a copy of this order to Magistrate Judge Illman.

                                  14           IT IS SO ORDERED.

                                  15   Dated: March 23, 2021

                                  16                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  17   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       31
